Citation Nr: 0108136	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to September 1962 and from November 1962 to November 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

A hearing was held before a Member of the Board sitting in 
Little Rock, Arkansas in November 2000.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  Testimony was taken on 
issues other than the one cited on the title page.  Those 
issues are not, however, before the Board, as explained 
below.

The Board notes that the veteran has not filed a notice of 
disagreement or a substantive appeal on the issue of whether 
new and material evidence has been submitted sufficient to 
reopen a claim of service connection for a skin disorder, 
secondary to Agent Orange exposure in service.  Thus, while 
testimony was taken on this issue, the Board has no 
jurisdiction.  However, the Board points out that additional 
evidence relevant to this claim, and not currently associated 
with the claims file, was brought to light at the veteran's 
November 2000 hearing.


REMAND

Initially, the Board notes that the veteran has filed a 
timely notice of disagreement to the RO's September 1998 
assignment of a 60 percent evaluation for a low back 
disorder.  Unfortunately, a statement of the case with 
respect to this issue has yet to be issued.  Hence, under the 
doctrine announced in Manlicon v. West, 12 Vet. App. 238 
(1999), this issue must be remanded so that a statement of 
the case may be issued.  Accordingly, while testimony was 
taken on this issue at the November 2000 hearing, the Board 
does not have jurisdiction to decide the issue on the merits 
under the aforementioned guidance, and the issue is to be 
remanded to the RO for additional action.  The Board notes 
that additional evidence relevant to this claim, and not 
currently associated with the claims folder, was brought to 
light at the veteran's November 2000 hearing.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

At the time of his November 2000 hearing, the appellant 
indicated that he had received treatment from Dr. Lionel at 
the VA Outpatient Clinic, presumably in Little Rock, 
Arkansas, although such treatment records have not been 
associated with the claims file.  VA treatment records are 
deemed to be evidence of record, and a determination on the 
merits of the veteran's appeal cannot be made without 
consideration of the evidence.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Additionally, the appellant stated that he 
was examined by Dr. Newport in connection with his claim for 
social security benefits and that he received treatment from 
Dr. Willy in Batesville, Arkansas.  These records have not 
been associated with the claims file.

The record also reflects that the appellant has applied for 
Social Security Administration (SSA) benefits.  It is not 
clear which records were used in adjudicating this claim, or 
whether there are additional records that the Board needs to 
consider.  While the case is in remand development, any 
relevant additional records will be requested, to the extent 
not on file.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Additionally, in order to make certain that all records are 
on file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

In this case, the record reflects that the veteran did not 
serve in combat.  No attempts to verify the veteran's claimed 
stressors through the U. S. Armed Service Center for Research 
of Unit Records have been made, and it appears that such an 
attempt to verify the in-service stressors would be 
appropriate in light of the veteran's claimed stressors, to 
include witnessing Buddhists torch themselves and an 
explosion during service.  To the extent he may need to 
provide more specificity, such details should be requested.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for PTSD, not 
already associated with the claims file, 
specifically including treatment from the 
VAMC in Little Rock, Arkansas; Dr. 
Newport; and Dr. Willy in Batesville, 
Arkansas.  The appellant's assistance in 
obtaining pertinent records should be 
solicited as needed.  In addition, any 
records used by the SSA in making a 
determination in the appellant's claim 
should be associated with the claims 
folder, to the extent not already on 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO should contact the veteran 
and ask him to provide further 
details regarding the dates and 
specific locations of the claimed in-
service stressors.

3.  Subsequently, the RO should 
attempt to verify the veteran's 
reported in-service stressors through 
the U.S. Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, VA 
22150-3197.  This can be done only is 
sufficient specific facts are 
provided.  If sufficient information 
is not provided, the appellant and 
his representative should be notified 
that there is not enough information 
to request stressor information.

4.  Following the receipt of a 
response from USASCRUR, if requested, 
the RO should prepare a report 
detailing the nature of any stressor 
which is established by the record.  
If no stressor has been verified, the 
RO should so state in its report.  
This report is then to be added to 
the claims folder.

5.  If, and only if, a stressor is 
verified, the veteran should be 
scheduled for a VA psychiatric 
examination to verify a diagnosis of 
PTSD in accordance with diagnostic 
criteria enumerated in DSM-IV of the 
Diagnostic and Statistical Manual of 
Mental Disorders, published by the 
American Psychiatric Association.  
Prior to the examination, the RO must 
provide the examiner the summary of 
any verified stressors, and the 
examiner should be instructed that 
only these events may be considered 
for the purpose of determining 
whether a diagnosis of PTSD is 
supported by in-service stressors.  
The claims folder should be made 
available to the examiner for review 
in connection with the examination.

After reviewing the records and examining 
the veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  Are there sufficient findings to 
warrant a diagnosis of PTSD?

(b)  If diagnosed, what is the 
apparent/likely etiology of the veteran's 
PTSD?  

(c)  The examiner is requested to 
specifically address the relationship, if 
any, between the veteran's period of 
active service and any current 
psychiatric disorder.

(d)  Does the record establish that the 
veteran's currently-diagnosed disorder, 
if shown, at least as likely as not was 
incurred in or aggravated by military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

6.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  It should 
also be determined if additional 
examination is indicated.  If so, it 
should be scheduled.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  In addition, a statement of 
the case on the increased rating for a 
back disorder should be issued.  The 
appellant and his attorney are notified 
that the appeal will not be perfected 
without submission of a timely substantive 
appeal.

7.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





